In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Ruskin, J.), dated March 25, 1986, which granted the defendant’s motion to vacate a previously entered default judgment and deemed the defendant’s proposed answer served.
Ordered that the order is affirmed, with costs.
Due to certain confusion surrounding the ad damnum clause and an alleged representation by the plaintiffs counsel that an amended complaint would be served, the defendant took no further action in this matter prior to the entry of a default judgment against it. Under the circumstances and in view of the absence of prejudice to the plaintiff, the meritorious nature of the defense, the lack of willfulness on the defendant’s part and the public policy in favor of resolving cases on the merits so that the expeditious disposal of cases does not become an end in itself, we conclude that the court did not abuse its discretion in excusing the defendant’s default (see, Heffney v Brookdale Hosp. Center, 102 AD2d 842, appeal dismissed 63 NY2d 770; Stark v Marine Power & Light Co., 99 AD2d 753; Lindo v Evans, 98 AD2d 765). Lawrence, J. P., Weinstein, Rubin and Kooper, JJ., concur.